Citation Nr: 1625488	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 for posttraumatic stress disorder, prior to October 1, 2014.  

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder, beginning on October 1, 2014.  

3.  Entitlement to a disability rating in excess of 20 percent for duodenal ulcer.   

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the RO granted service connection for posttraumatic stress disorder (PTSD) and denied a rating increase for the Veteran's duodenal ulcer.  In October 2010, the Veteran submitted a statement requesting a reevaluation of the ratings assigned to his service-connected PTSD and duodenal disorder.  The RO did not construe the October 2010 statement as a notice of disagreement with the disability rating assigned for the duodenal ulcer or the initial rating assigned for PTSD.  In April 2011 and November 2012 rating decisions, the RO continued the rating decisions currently assigned for the Veteran's PTSD and duodenal ulcer.  June 2013 and May 2015 statements of the case indicate that the April 2011 and November 2012 rating decisions are on appeal.  However, the Board finds that the July 2010 rating decision is the proper rating decision on appeal.    

During an October 2014 VA examination, the Veteran reported that he retired five years prior due to his PTSD.  Accordingly, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, and therefore, has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of entitlement TDIU is part of an increased rating claim when such claim is raised by the record or the veteran).  As such, the issue has been added to the title page.  

The issues of entitlement to TDIU and a disability rating in excess of 20 percent for duodenal ulcer are addressed in the remand portion below.  


FINDINGS OF FACT

1.  For the period prior to October 1, 2014, manifestations of the Veteran's service-connected PTSD included depression, anger, detachment, crying spells, irritability, distrust of others, difficulty sleeping, intrusive memories, nightmares, paranoia, mood swings, mildly impaired short-term memory, rare visual and tactile hallucinations, obsessive behavior, frustration, exaggerated startle response, lack of motivation, anxiety, and insomnia. 

2.  For the period beginning October 1, 2014, manifestations of the Veteran's service-connected PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty adapting to stressful circumstances, low energy, isolation, crying spells, feelings of guilt or worthlessness, increased irritability, recurring bad memories, nightmares, flashbacks, discomfort in close social situations, hypervigilance, increased startle response, repetitive behaviors, avoidance, anger, distrust of others, and poor concentration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no more, prior to October 1, 2014, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent beginning on October 1, 2014, for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a July 2010 rating decision, service connection for PTSD was established, to which a 30 percent rating was assigned, effective January 12, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In October 2010, the Veteran submitted a notice of disagreement with the initial rating assigned.  In a September 2015 rating decision, the Veterans disability rating for PTSD was increased to 50 percent, effective October 1, 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected PTSD has been assigned a 30 percent disability rating prior to October 1, 2014, and a 50 percent disability rating on and after October 1, 2014, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

I. Prior to October 1, 2014

VA treatment records from January 2007 to March 2010 show that the Veteran reported mood swings, crying spells, depression, frustration, anger issues, sleep impairment, lack of energy, flashbacks, paranoia, night sweats, irritability, frequent nightmares, poor motivation, emotional issues, fatigue, intrusive memories, hopelessness and lack of focus.  The Veteran slept four to five hours without interruption.  He reported that he was paranoid at night.  He explained that his nightmares involved an incident in which five of his friends at another barrack got a direct hit and died.  The Veteran discussed his use of alcohol and drugs to help him forget, but that it only made him irritable and depressed.  He stated that when awakened at night, he would grab his gun and search for an intruder.  The Veteran was informed about the safety risks involved with keeping a loaded gun, particularly the possibility of mistaking his wife for an intruder at night.  However, due to his paranoia, the Veteran wanted to keep his gun for protection, although he was advised otherwise.  The Veteran reported that his medication was ineffective in treating his anxiety and depression symptoms.  

VA treatment records from January 2007 to March 2010 also show that the Veteran resided with his wife of 35 years, but did not participate in recreational activities.  He further reported that he did not have any issues with his wife, but that he did get into arguments with others.  He reported that he could no longer sleep with his wife because of his restlessness and nightmares.  He stated that his wife stayed with him even though other women would have left.  He reported a lack of intimacy with his wife, detachment, and saying things to her out of anger.  He explained that he discussed a vacation with his wife, but she refused because she was fearful.  He also described a good relationship with his three children who he saw frequently.  He further explained that he had numerous grandchildren.  The Veteran explained that he maintained contact with several of his siblings, and little contact with his father.  The Veteran was always guarded and anxious in new situations and did not feel comfortable in groups, crowds, or gatherings with strangers.  He reported living in the country with his wife because he could not tolerate crowds.  A few nights per week, the Veteran drank beers and hung out with friends.  He also discussed his trust issues.  He discussed the challenge involved in relating to people.  He reported that he was withdrawn from people.  

VA treatment records from January 2007 to March 2010 also indicate that the Veteran worked as a truck driver for 24 years before he retired.  After retirement, he admitted that he felt bored and useless.  He retired partially because of his irritability and inability to control his temper.  He explained that he lost his temper with his supervisors and coworkers.  He stated that he had little patience with people who irritated or angered him.  He explained that he was suspicious of others, including his manager and coworkers.  He discussed his temper issues and how he tried to choke a coworker after an argument.  He discussed his fear that he would act on his anger one day.  He stated that his medication and sleep impairment caused him drowsiness throughout the day, which interfered with his driving.  He further explained that he had no desire to complete projects around the house.  He stated that he was sad, but was not depressed.  He reported that he missed the social aspect of work, but expressed anger towards his manager.  

VA treatment records from January 2007 to March 2010 show that the Veteran reported dreams about being bombed and unable to find his friends, or about dead bodies.  The Veteran had an exaggerated startled reflex and was occasionally distracted by noises or smells that reminded him of Vietnam.  He had intrusive thoughts exacerbated by the war in Iraq.  He explained that he did not deal with Vietnamese people in this country because he expected them to be rude.  VA treatment providers concluded that the Veteran was able to readjust to civilian life, although he had issues with trust and alienation.  The Veteran was tearful, anxious, nervous, and angry when discussing his Vietnam experience.  He refused to watch shows about Vietnam and avoided war movies.  He explained that he blocked out many details of his Vietnam experience.  He stated that he missed his friends in Vietnam, and he regretted leaving one of his best friends behind.  He became tearful when discussing the men he served with and the events he witnessed.  He also stated that when he returned to the States after Vietnam, he was disappointed about the racial tension and the lack of assistance from VA.  The Veteran was observed to be tearful and angry throughout the sessions.  Particularly, the Veteran was angered about the deaths and his issues with pursuing a claim through VA.  He explained that he was never given the time to grieve the loss of his friends in Vietnam.  He stated that he was more tearful and angry about world events.  The Veteran reported that had difficulty remembering specific details about his time in Vietnam, such as the base and names of the men he served with.  The Veteran stated that he was unsure as to why he blocked out those details.  He expressed difficulty in forgetting the memories.  He was flooded with memories of Vietnam and would become tearful at times.  

Between January 2007 and March 2010, the Veteran denied suicidal thoughts, but admitted that he was frustrated with life.  He also stated that although he felt down, he did not want to kill himself.  He also denied homicidal thoughts, but stated that he had anger issues.  He denied auditory hallucinations, but also stated that he heard voices.  Occasionally, the Veteran admitted to visual hallucinations in the form of shadowy movements in his peripheral vision.  He was found to be hypervigilant and paranoid.  The Veteran displayed a cooperative attitude, good eye contact, normal language, good articulation and production, good attention span and concentration, normal speech rate and production, congruent affect, organized and goal directed thought process, normal thought associations, good judgment, and partial to lacking insight.  His mood was anxious and irritable.  He did not admit to any auditory or visual hallucinations.  The Veteran's remote memory was good, but his recent memory was limited.  He reported a decline in his memory.  In particular, he had problems remembering names and had to write down items.  GAF scores ranging from 50 to 69 were assigned between January 2007 and March 2010. 

The Veteran underwent a VA examination in June 2010.  The Veteran reported anxiety, nervousness, worry, anger, irritability, hyperactivity, flashbacks, and nightmares.  He reported that he would cry or become emotional if he saw something on television.  He explained that he was married for 38 years and had three children.  He stated that he had frequent contact with his children.  He described his marriage as poor because his wife was limited due to a stroke and he had no sexual feelings for her.  Additionally, they slept in different rooms.  He reported that he was not involved in social groups, but attended church and bi-weekly usher meetings.  He reported that he did not have any friends, but had acquaintances at the church.  He explained that he stopped shooting pool and bowling, but that he watched television, listened to the radio, and read books.  The Veteran endorsed symptoms of sleep difficulty, crying spells, depression, lack of motivation, loss of pleasure, insomnia, feelings of worthlessness, and concentration issues.  The examiner also found that the Veteran had recurrent and intrusive recollections; recurrent distressing dreams, avoidance, markedly diminished interest, feelings of detachment, restricted range of affect, sense of foreshortened future, persistent symptoms of increased arousal, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The mental status examination revealed that the Veteran's attitude was cooperative and friendly; appearance was clean with casual dress; psychomotor activity was unremarkable; affect was appropriate; mood was dysphoric; attention was intact; orientation was intact; thought process was unremarkable; thought content showed paranoid ideation; judgment was good; intelligence was average; insight was fair; remote memory was normal; and recent memory was mildly impaired.  The examiner noted the Veteran's paranoia involved his distrust of people.  The examiner also noted that the Veteran's delusions were based on his concern that he was being spied on because his mail was partially opened.  The Veteran was found to have a sleep impairment.  The Veteran reported that he frequently checked his home, including windows and doors.  The night before, the Veteran walked around the perimeter of his house because he thought he heard sounds.  The Veteran explained that he preferred to live in the country away from crowds.  The examiner found that the Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The examiner found that the Veteran had poor impulse control based on his quick temper.  The Veteran explained that his temper could result in physical harm, but he withdrew from such situations.  The examiner further found that the Veteran had perceptual illusions based on the Veteran's report that he heard sounds and observed things out of the corner of his eye.  The examiner noted that he stopped seeing his therapist because he was unable to write about his Vietnam experience.  The Veteran reported that he did not like war movies and would start crying or turn the station. The Veteran reported that sounds made him fearful.  The Veteran stated that when he worked as truck driver he liked being alone in the truck.  He also discussed conflicts with his boss and coworkers.  The Veteran denied suicidal or homicidal thoughts.  A GAF score of 57 was assigned.  

VA treatment records from July 2010 to October 2010 shows that the Veteran continued to have sleep problems, irritability, anger, paranoia, flashbacks, nightmares, boredom, and increased depression.  VA treatment providers concluded that the Veteran's PTSD symptoms worsened with age.  He continued to check the perimeters of his house at night.  The Veteran felt overwhelmed, irritable, and isolated.  The Veteran reported that his medications were ineffective in treating his depression.  He reported that he played pool with his friends a couple of times per week, but that that pool and bowling no longer relaxed him.  He reported that he attended church and read his Bible for relief.  The Veteran further reported crying when watching television or discussing Vietnam.  The Veteran reported that he felt unsafe unless he had his gun nearby.  He explained that he had not felt secure since his return from Vietnam, especially in crowds or large stores.  He admitted that he attended family reunions but stayed on the outside of the group to avoid paranoia or anxiety.  The Veteran also reported exaggerated startle response.  He denied suicidal or homicidal thoughts.  He denied auditory or visual hallucinations, but occasionally saw shadows in his peripheral vision.  He also reported tactile hallucinations as he felt that things crawled and bit him.  

Mental status examinations revealed that the Veteran was friendly, help-seeking, and conversant.  His mood was depressed; affect was congruent; thought process was goal directed; cognition was grossly intact; judgment was adequate; and insight was poor to good.  The Veteran was observed as neat and cooperative with good verbal skills along with a good sense of humor.  He was alert, oriented, depressed, and hypervigilant.  A GAF score of 60 was assigned during this period.   

The Veteran underwent a VA examination in January 2011.  The Veteran reported that his depression worsened.  His depression symptoms included feeling down, loss of interest, excessive emotions, frequent crying, feeling tired, decreased libido, low self-esteem, and decreased appetite.  He also reported that his memory worsened because he had to write things down.  The Veteran also discussed his increased irritability.  He stated that he was short with his wife.  He continued to report poor sleep and nightly perimeter checks.  

The examiner found that the Veteran displayed inappropriate behavior based on his history of fighting at work and verbal arguments at home.  The examiner found that the Veteran was less outgoing and more isolated.  The Veteran reported that he had no social contact.  The examiner determined that the Veteran's appearance was clean; psychomotor activity and speech were unremarkable; attitude was cooperative; affect was blunted; mood was anxious and depressed; attention was intact; orientation was intact; thought process and thought contact were unremarkable; and judgment, insight, and impulse control were fair.  The examiner noted that there were no delusions, panic attacks, obsessive or ritualistic behavior, or homicidal thoughts.  The Veteran reported passive suicidal ideation with no intent or plan.  His remote memory was normal, but his immediate memory was mildly impaired.  A GAF score of 50 was assigned.  The VA examiner found that the Veteran's PTSD symptoms resulted in deficiencies in most areas.  With respect to judgment, the examiner determined that the Veteran had trouble inhibiting anger responses when antagonized.  With respect to thinking, the Veteran was frequently distracted by thoughts of Vietnam.  With respect to family relations, the Veteran was short and angry towards his wife.  With respect to work, the Veteran was partially retired due to irritability on the job.  With respect to mood, the Veteran reported increased depression symptoms.  

In an August 2013 statement, the Veteran reported difficulty sleeping.  He stated that he was unable to sleep at night and instead stayed awake guarding his house.  He stated that he went days without bathing.  He reported that it was hard to deal with people, and that he did not trust people.  He discussed his inability to finish a project.  He also reported that his memory is impaired as shown by his inability to remember names.  

VA treatment records from February 2014 to September 2014 show that the Veteran continued to report poor sleep, tiredness, and nightmares.  He was found to be more depressed.  He stated that he fought in his sleep and avoided sleeping because of the nightmares.  His nightmares included stacks of dead bodies piled on the side of the road.  He reported that he continued to be awakened by noises.  He stated that the he would then become anxious and check the noise.  He was more agitated due to his lack of sleep.  He reported that he was isolated and avoided leaving the house.  He reported that he felt overwhelmed in his marriage due to his wife's demands, paranoia, and anxiousness, but was committed to caring for his wife.  He stated that he did not interact with his wife because she had her own interest and he was more short tempered and irritable.  The Veteran discussed plans to stay with some friends for a week.  The Veteran also mentioned that he retired from work due to his stress and intrusive thoughts.  The Veteran also discussed the racism he experienced in the military.  

The Veteran was tearful throughout the sessions.  The Veteran denied suicidal or homicidal thoughts.  The Veteran was alert and oriented.  Additionally, his speech was normal; mood was euthymic to dysphoric; affect was congruent; hygiene and grooming were appropriate; speech was normal; thought process was logical and goal-directed; eye contact was unremarkable; attitude was polite, pleasant, and cooperative; and insight and judgment were fair.  There was no indication of suicidal or homicidal thoughts, unusual behaviors, delusions, or hallucinations.  

As discussed above, prior to October 1, 2014, the Veteran's PTSD was rated as 30 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD symptoms cause or more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence of record establishes that prior to October 1, 2014, the Veteran's psychiatric disorder more nearly approximates the criteria for a 50 percent rating.  During that period, the Veteran's PTSD has resulted in symptoms such as depression, anger, detachment, crying spells, irritability, distrust of others, difficulty sleeping, intrusive memories, nightmares, paranoia, mood swings, mildly impaired short-term memory, rare visual and tactile hallucinations, obsessive behavior, frustration, exaggerated startle response, lack of motivation, anxiety, and insomnia.  Mental status examinations consistently showed that the Veteran had a cooperative attitude, good eye contact, normal language, good articulation and production, good attention span and concentration, normal speech rate and production, congruent affect, organized and goal directed thought process, normal thought associations, and good judgment.  On three occasions, his insight was limited or poor, but otherwise he displayed fair to good insight.  During one session, the Veteran reported a delusion relating to his mail being partially opened, otherwise he consistently denied delusions.  The Veteran engaged in obsessive behaviors which impacted his sleep, particularly he awakened at night to guard his house with a gun.  His depression, frequent crying spells, and short temper impacted his mood. The Veteran experienced frequent intrusive memories about his Vietnam experiences which impacted his thoughts.  The evidence of record also show GAF scores indicating mild to moderate symptoms of impairment, with two GAF scores of 50 in 2007 and 2011, indicating serious symptoms.  DSM-IV at 46-47.

With regard to social impairment, the record demonstrates that prior to October 1, 2014, the Veteran played pool a few times per week with his friends.  He also attended church and bi-weekly usher meetings.  He was married to his wife of 43 years, however, he admitted that he was short with her and they would argue.  He showed appreciation for his wife, although he had no desire to be intimate with her.  He reported that he was close to his three children and he had frequent contact with them.  Throughout this period, the Veteran reported increased isolation due to his irritability and distrust of others.  He stated that he was uncomfortable in large crowds and around strangers.  He also stated that he lived in the country because he did not want to be around people.  He reported that he had no personal friends, but did have some acquaintances from church.  

With regard to occupational impairment, the record shows that the Veteran retired after working as a truck driver for 24 years.  The record shows that the Veteran reported that towards the end of his career he became increasingly agitated and irritable on the job.  Although he enjoyed driving the truck alone, the Veteran reported conflicts with his coworkers and managers.  He reported a lack of trust for the management team and his coworkers.  He recalled one incident in which he became so angry that he tried to choke one of his coworkers.  Additionally, while the Veteran was working, he discussed how daytime drowsiness due to lack of sleep impacted his duties as truck driver.  Furthermore, the Veteran's VA treatment providers have noted his mildly impaired short-term memory.  Additionally, the Veteran reported a lack of motivation.  

However, a rating in excess of 50 percent prior to October 1, 2014 is not warranted.  There is no objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mental status examinations consistently showed that the Veteran had a cooperative attitude, good eye contact, normal language, good articulation and production, good attention span and concentration, normal speech rate and production, congruent affect, organized and goal directed thought process, normal thought associations, and good judgment.  On three occasions, his insight was limited or poor, but otherwise he displayed fair to good insight.  Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships were not shown during this time.  38 C.F.R. § 4.130, Diagnostic Code 9411; see Fenderson v. West, 12 Vet. App. 119, 126 (1999).

II. Beginning October 1, 2014

The Veteran underwent a VA examination in October 2014.  He endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty adapting to stressful circumstances.  The Veteran's depression symptoms included feeling down, loss of motivation or pleasure, difficulty sleeping, low energy, periods of social withdrawal, crying spells, feelings of guilt or worthlessness, and difficulty concentrating.  He stated that he no longer liked to bowl, was restless, and was told that he was oversensitive.  The symptoms associated with his anxiety included excessive anxiety and worry, increased irritability, recurring bad memories, nightmares, flashbacks, intrusive thoughts about Vietnam, discomfort in close social situations, hypervigilance, increased startle response, and repetitive behaviors.  He reported a good relationship with his wife and acknowledged verbal arguments.  He admitted that he felt suspicious when others become anxious.  He indicated that his children were very important to him.  The Veteran mentioned his personal friends and that he attended church on a regular basis.  He stated that he did not do much in his leisure time.  The examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 4.130, Diagnostic Code 9411.

VA treatment records from December 2014 to October 2015 indicate that the Veteran continued to have difficulty sleeping, nightmares, isolation, avoidance, anxiety, and irritability.  He reported that he could not tolerate crowds and isolated himself at home to avoid arguments.  He stated that his family complained about his attitude.  He continued to sleep alone due to his night sweats and behavior.  He felt like he was a burden to his wife and expressed the importance of his children.  He discussed arguments with his wife when he talked about his struggles.  The Veteran discussed his retirement due to his irritability and anger.  He acknowledged a desire to get away from everything and everyone.  He also expressed an overall dissatisfaction and unhappiness with life.  He described regrets about various decisions, especially those that pertain to his family.  VA treatment records show that he was tearful during some of the sessions.  The Veteran reported increased symptoms of depression.  He explained that he felt stuck and hopeless because of past decisions.  He explained that he could not make decisions to promote his own happiness without sacrificing the happiness of others.  The Veteran stated that it was difficult to complete VA paperwork about his Vietnam experiences.  He did not understand why VA wanted him to relive his experiences.  The Veteran was hesitant about taking medication to treat his symptoms because he did not want to become dependent, but he used religion to cope.  The Veteran denied suicidal or homicidal thoughts.  Mental status examinations revealed that he was alert and fully oriented; eye contact was unremarkable; attitude was polite, pleasant, and cooperative; hygiene and grooming were appropriate; mood was depressed; affect was congruent; judgment was good; insight was fair; speech was normal; and thought process was logical, coherent, and goal-directed.  There were no unusual behaviors, delusions, or hallucinations.  Additionally, there were no significant difficulties with memory, attention, or concentration.  

The Veteran underwent a VA examination in September 2015.  He endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported symptoms which included nightmares, temper problems, insomnia, hypervigilance, and panic attacks.  He explained that his temper resulted in him hitting someone in the past.  He slept approximately two hours per night, with drowsiness during the day.  He explained that he was self-protective in crowds, and was aware of available exits.  He habitually watched others in order to evaluate threats.  He described his panic attacks as feeling like heart attacks.  The examiner noted that the Veteran was markedly disturbed by loud noises.  The examiner noted that the Veteran was nervous.  During the examination the Veteran wept and became agitated enough to get up from his seat.  The Veteran reported that he was married for 43 years and was surprised that his wife stayed with him.  He had few friends and did little to nothing for recreation.  He stated that it was difficult to maintain employment due to his trouble with getting along with others.  The VA examiner found that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.

During a January 2016 hearing before the Board, the Veteran reported anger issues, mood swings, depression, and crying spells.  He testified that he was depressed about his life after Vietnam.  He stated that he was uptight and could not relax.  He reported that when he is in a room he must be able to see everything around him.  He also discussed his random crying spells which occurred daily.  He further discussed his sleep problems and nightmares.  The Veteran explained that his wife would wake him from his sleep because he screamed and hollered.  He reported detachment from others and his lack of trust for people.  He testified that Vietnam was a blank memory for him.  He reported a quick temper and arguments with his wife.  However, he was thankful for his wife.  He reported that he saw his daughters frequently, but not his son.  He stated that he had a good relationship with his children.  He stated that he had suicidal thoughts and feelings that things would be better if he did not return, occasionally.  He explained that he does not want to kill himself, but he could not find peace.  The Veteran also stated that it was hard for him to complete projects.  He further explained that although he had the motivation to start a project, he could not finish the project.  He stated that his concentration was bad, but reading was peaceful.  

The evidence of record establishes that prior to October 1, 2014, the Veteran's psychiatric disorder does not meet the criteria for a 70 percent rating.  During that period, the Veteran's PTSD has resulted in symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty adapting to stressful circumstances, low energy, isolation, crying spells, feelings of guilt or worthlessness, increased irritability, recurring bad memories, nightmares, flashbacks, discomfort in close social situations, hypervigilance, increased startle response, repetitive behaviors, anger, panic attacks, difficulty in establishing and maintaining effective work and social relationships, mood swings, distrust of others, and poor concentration.  Mental status examinations consistently showed that the Veteran was alert and fully oriented; eye contact was unremarkable; attitude was polite, pleasant, and cooperative; hygiene and grooming were appropriate; mood was depressed; affect was congruent; judgment was good; insight was fair; speech was normal; and thought process was logical, coherent, and goal-directed.  The Veteran's depression, feelings of hopelessness, and crying spells impacted his mood.  His thoughts were impaired due to intrusive memories about Vietnam and thoughts about past decisions.  Although he described a good relationship with his family, they complained about his attitude.

A rating in excess of 50 percent beginning on October 1, 2014 is not warranted.  The evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mental status examinations consistently showed that the Veteran had a cooperative attitude, good eye contact, normal language, good articulation and production, good attention span and concentration, normal speech rate and production, congruent affect, organized and goal directed thought process, normal thought associations, and good judgment.  Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships were not shown during this time.  38 C.F.R. § 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).
III. 
Additional Considerations

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 50 percent would be warranted.  See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 507.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected psychiatric disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  When comparing the disability picture discussed above with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability.  Evaluations in excess of 50 percent are provided for certain manifestations of the Veteran's psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's psychiatric disorder at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An initial disability rating of 50 percent for PTSD, prior to October 1, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating in excess of 50 percent for PTSD, beginning on October 1, 2014, is denied.


REMAND

As previously noted, a claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  Multiple VA examination reports and VA treatment records document the Veteran's difficulty with co-workers and supervisors prior to his retirement.  However, there is insufficient evidence of record to determine whether and to what extent the Veteran's service-connected PTSD affects his ability to secure and follow substantially gainful employment.  Accordingly, the Board finds that a remand is necessary in order to develop a claim of entitlement to TDIU and provide the Veteran with a VA examination.

The Veteran's seeks a disability rating in excess of 20 percent for duodenal ulcer.  The evidence of record shows that the Veteran has reported many digestive symptoms, to include reflux issues, frequent bowel movements, blood in the stool, abdominal pain, acid regurgitation, vomiting, inguinal pain, acid taste, nausea, heartburn, constipation, and abdominal bloating.  Additionally, the medical records indicate that the Veteran's symptoms either suggest or are manifestations of various digestive disorders to include, esophagitis, hiatal hernia, precancerous colon polyp, irritable bowel syndrome, gastritis, diverticulosis, internal hemorrhoids, and gastroesophageal reflux disease.  Furthermore, the February 2010 VA examiner, the January 2011 VA examiner, and the Veteran's private gastroenterologist found that the Veteran had a normal duodenum.  The most recent VA examination is dated March 2015.  The March 2015 VA examiner found that the Veteran's digestive symptoms increased, and that he "developed diverticulosis and internal hemorrhoids which can be related or a part of a spectrum of symptoms including duodenal/ [gastroesophageal reflux disease] symptoms."  

The Veteran's only service-connected digestive disorder is duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305.  However, there is conflicting medical evidence as to whether the Veteran currently has a duodenal ulcer or if it has manifested into a different diagnosis.  In this regard, the record is insufficient for the Board to determine the extent of the Veteran's service-connected duodenal disorder and its manifestations.  Specifically, the medical records fail to fully discuss the symptomology of the Veteran's duodenal ulcer and whether it is impacted by his nonservice-connected digestive disorders, to include, esophagitis, hiatal hernia, precancerous colon polyp, irritable bowel syndrome, gastritis, diverticulosis, internal hemorrhoids, and gastroesophageal reflux disease. Accordingly, a new VA examination is necessary to determine the current severity of his duodenal ulcer.   See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, the record demonstrates that the Veteran receives private and VA treatment for his duodenal ulcer.  Accordingly, the RO must obtain outstanding VA treatment records and requests authorization from the Veteran to obtain private treatment records.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain all pertinent records from the West Texas VA Health Care System.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected duodenal ulcer.  The electronic claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must comment upon the presence or absence of anemia, weight loss, pain, periodic vomiting, hematemesis, and melena.  The examiner must also assess the extent of the Veteran's impairment of health due to his service-connected ulcer disorder, the extent to which standard ulcer therapy alleviates pain, and assess the presence and duration of any incapacitating episodes. 

The examiner must determine whether the Veteran currently has a duodenal ulcer and/or if it has manifested into a different diagnosis.  The examiner must discuss the impact of his service-connected duodenal ulcer or current manifestations of this disorder on his nonservice-connected digestive disorders, to include, esophagitis, hiatal hernia, precancerous colon polyp, irritable bowel syndrome, gastritis, diverticulosis, internal hemorrhoids, and gastroesophageal reflux disease.  The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected duodenal ulcer and that which is attributable to any other diagnosed digestive disorder.  

4.  Thereafter, the Veteran must be afforded an appropriate examination to determine the effect of his service-connected PTSD on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional impairment caused by the Veteran's service-connected PTSD.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


